Case 2:10-cr-14013-JEM Document 144 Entered on FLSD Docket 09/02/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SO U THERN D ISTR ICT OF FLO RID A
                         CA SE NO.IO-I4OI3-CR-M ARTINEZ/M AYNARD

  UNITED STATES OF AM EW CA

          Plaintiff,
  VS.

  TIM OTHY HOW ARD SPIUGGS,

          Defendant.


          O R DER A D O PTIN G M A G ISTM TE 'S R EPO R T A N D R EC O M M EN DA TIO N
                  ON DEFENDANT'S ADM ISSION TO VIO LATION NUM BER 1
         TH IS CAUSE cam ebeforethe Courtupon theOrderofReferencefrom theDistrict

  Coul'ttoconductahearing onthependingPetitionforOffenderunderSupervision(çtpetition'')
  (DE No.1264beforeaM agistrateJudge.
         TH E M ATTER wasreferred toM agistrateJudgeShaniek M .M aynard on June25,

  2020.A ReportandRecommendationwasfiledonAugust19,2020,gDE No.1431,
  recomm endingthattheDefendant'sadm issionto ViolationNum ber1assetforin thePetition be

  accepted.TheDefendantandtheGovernmentwereaffordedtheopportunitytofileobjectionsto
  theReportand Recomm endation,howevernonewerefiled.TheCotu'thasconducted a denovo
  review oftheentire5leand aftercarefulconsideration,the Courtaffirmsand adoptsthe Report
  andRecom mendation.Accordingly,itishereby:

          ORDERED AND ADJUDGED thattheReportandRecommendation EECFNo:143)of
  United StatesM agistrateJudge Shaniek M .M aynard,ishereby AFFIRM ED andADOPTED in
  its entirety.
         TheDefendantisadjudged guiltytoViolationNumber1assetforth inthePetition,
  charging him with Violation ofSpecialCondition,by failingto participatein a sex offender
  treatm entprogram .On oraboutM ay 28,2020,thedefendantwasunsuccessfully discharged by
  REACH,Clinical& Forensiclnstitute,asevidenced by theletterofunsuccessf'
                                                                        uldischargefrom
  treatm entdated M ay 28,2020.
Case 2:10-cr-14013-JEM Document 144 Entered on FLSD Docket 09/02/2020 Page 2 of 2




          Sentencing willbe setin thism atterby separateorder.

          DONE AND ORDERED in ChambersatM iam i,Florida,this2ndday ofSeptem ber,
  2020.

                                                          -
                                                              (g-
                                              JO SE E M A R TFNEZ
                                              UN ITE STA TES D ISTRICT JUD GE


  CC:
  Hon.M agistrateShaniek M aynard
  Al1CounselofRecord
  U .S.Probation Office
